DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al. (WO 2015/198459).
Sekine et al. disclose an elevator management system, comprising: an elevator system (figure 1) configured to control at least one elevator car and to transmit a status message indicating status data of the at least one elevator car (abstract); and a service provider controller (130) configured to determine a current operating mode of the at least one elevator car (102) based on the status message and to assign the at least one elevator car to a current status group among a plurality of different status groups based on the current operating mode (abstract and 36th paragraph under Description Of Embodiments, beginning “In addition, when the operation mode of the elevator 101 changes…..”).
Sekine et al. disclose the elevator management system, wherein the service provider controller (130/150) is located remotely from the elevator system (figure 1).

Sekine et al. disclose the elevator management system, wherein the status message is continuously transmitted according to a transmit time (42nd paragraph under Description Of Embodiments, beginning “The remote monitoring support device 120 acquires a signal (control signal) output…..”).
Sekine et al. disclose the elevator management system, further comprising a user interface (131) in signal communication with the service provider controller (130), the user interface configured to display (131) the different status groups and to identify the at least one elevator car in the assigned current status group (18th paragraph under Description Of Embodiments, beginning “The management server computer 130 can be realized by a computer device such as a personal computer……”).
Sekine et al. disclose the elevator management system, wherein the user interface is configured to the display the status information of the at least one elevator car (18th paragraph under Description Of Embodiments, beginning “The management server computer 130 can be realized by a computer device such as a personal computer……”).
Sekine et al. disclose the elevator management system, wherein the service provider controller automatically updates the user interface in response to a change in the status data (inherent via abstract).
Sekine et al. disclose the elevator management system, wherein the service provider controller updates the user interface by assigning the at least one elevator car to a different status group among the plurality of status groups in response to determining a change in the operating mode (abstract and 36th paragraph under Description Of Embodiments, beginning “In addition, when the operation mode of the elevator 101 changes…..”).


Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/06/2022 have been fully considered but they are not persuasive.
The applicant argues that Sekine fails to anticipate each in and every feature as recited in claims 1 and 14.  The examiner disagrees.  The claims are written very broadly and are interpreted in such a manner.  The claims recite an elevator system and a service provider; both which are provided in Sekine et al.  Specifically, the claims recite the elevator system configured to control an elevator car and transmit a status message.  Sekine et al. provides an elevator system that controls an elevator car sends a status signal to device (120).  The claim specifically recites a service provider configured to determine a current mode and to assign the car to a current status group.  Sekine et al. disclose a service provider (130) which determines a status of the car based on the signal received from device (120) and assigning the status to the car, wherein the status can be a “normal mode” or a “mode other than normal”.  From this interpretation, the claims are met by Sekine et al.  For this reason, the claims remain rejected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
7/22/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837